Citation Nr: 1302447	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus developed as a result of noise exposure while serving aboard a ship during service.  

He reports that he was an ammunition handler, and was exposed to acoustic trauma without the benefit of any hearing protection.  He has described loading guns during enemy encounters and coming under fire.  He notes that following service, he worked primarily in sales, and was exposed to very little noise, but experienced a steady decline in his hearing acuity.

His DD 214 shows that he was a seaman.  His personnel records show that he served aboard the USS LST 839 Iredel County, which was in the official waters of Vietnam during the Ninth Campaign, and the USS Virgo.  

At an April 2008 VA examination, the Veteran was diagnosed with bilateral mild to moderately severe sensorineural hearing loss and tinnitus.  He recounted his service history and denied excessive noise exposure in his post-service occupation and recreational activities.  He also reported that his recurrent tinnitus began in June 1972 as a throbbing in his temples that progressed to occasional tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military acoustic trauma due to the absence of hearing loss on his separation physical and because the reported onset of tinnitus was after separation from service.  

This opinion is inadequate as 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Even if the evidence does not adequately show hearing loss for VA compensation purposes during service, as the examiner purports, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the examiner did not address relevant evidence, such as the Veteran's competent and credible report of in-service acoustic trauma, without excessive noise exposure after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the current audiologic examination is inadequate, a new examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding and pertinent private treatment records pertaining to his hearing loss and tinnitus.  Take appropriate measures to request copies of such records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  Obtain complete copies of any pertinent VA outpatient treatment records dated from March 2012 to the present and associate these records with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service hearing loss and tinnitus.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any outstanding evidence with the claims folder, schedule the Veteran for an audiological examination to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide an opinion as to whether it is at least as likely as not that the current bilateral hearing loss and tinnitus had onset during active service, or are otherwise related to active service.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure as well as any continuity of hearing loss and/or tinnitus since service.  A fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


